Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After careful reconsideration of the prima facie case of obviousness, of applicant’s argument at page 11 of their remarks, and of the teachings of Nauta et al. (2003) highlighted in applicant’s remarks, as well as additional knowledge of the prior art, it is now the examiner’s opinion that the invention as now claimed can no longer be said to be obvious over the teachings of Heitzeneder et al. (Bone Marrow Transplantation (2015) 50, 1127–1129) in view of Demopulos et al. (2015/0166676) or over Heitzeneder in view of Demopulos and further in view of Demopulos et al. (2015/0166675).  

In particular, as highlighted by applicant’s remarks at page 11, and in direct contrast to the teachings of Heitzeneder at page 1129, left col., last paragraph, the teachings of Nauta at Fig. 10 and at page 2859, 1st full paragraph strongly suggest the alternative pathway and C1q are responsible for C4 deposition onto apoptotic cells generated during GvHD rather than the MBL triggered lectin complement pathway.  

By contrast, Heitzeneder merely asserts “[t]he binding of MBL to apoptotic and necrotic cells in the process of clearing damaged cells may enhance Cʹ activation and thus contribute to GvHD severity,” without providing any data to contradict the teachings of Nauta that MBL and the lectin complement pathway are not responsible for C4 deposition onto apoptotic cells.  

Moreover, Heitzeneder also does not discuss the possibility that diminished uptake of apoptotic cells in patients having low levels of serum MBL could provide an alternative explanation for the observed reduced rate of GvHD in these patients.  In particular, as described by Saas et al., apoptotic cells per se can exert an immunosuppressive effect on GvHD patients (see Stem Cells, 2016;34:1464–1473, at Table 1 and at page 1467 col. bridging paragraph)(cited herewith).  

Thus, the skilled artisan considering the teachings of Heitzeneder, Nauta and Saas would be most inclined to believe that it is the diminished clearing of apoptotic cells in MBL deficient patients, rather than enhanced C’ activation on apoptotic cells (a hypothesis directly contradicted by the teaching of Nauta), that is protecting these patients from GvHD.  Since the ordinarily skilled artisan would not expect an anti-MASP-2 antibody that inhibits MASP-2-dependent complement activation to have any effect on MBL-mediated clearing of apoptotic cells, it would not be obvious to the ordinarily skilled artisan that the anti-MASP-2 antibody that inhibits MASP-2-dependent complement activation of Demopulos could be used to treat GvHD.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.